DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 18, 2020 has been entered.

Application Status
This action is written in response to applicant’s correspondence received August 18, 2020.  Claims 1-5, 7-9, 14, 21, and 24-30 are currently pending and under examination.
Any rejection or objection not reiterated herein has been overcome by amendment.	

Withdrawn Claim Rejections - 35 USC § 103
The rejection of the claims under 35 USC 103 over Gormley (US 2008/0274904) in view of Thompson (Thompson et al. (1989) Clinical Chemistry, 35(9):1878-1881), and Litman (US 2008/0076674) has been withdrawn in view of the amendments to claim 1. Applicant’s argument that “none of the cited references, either alone or in combination teach or suggest the use of a bead covalently attached to a multiplicity of anti-miRNA probes via a nucleotide-based linker” (se remarks on page 7) has been fully considered and is persuasive. Although Willoughby (US 2007/0031865) describes ligation of oligonucleotides to beads as discussed in the Office Action 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art is set forth in the Office Action mailed May 18, 2020 on pages 4-12. Although Gormley (US 2008/0274904) describes a similar method of multiplex enrichment of target RNA molecules using beads, one of ordinary skill in the art would not have had sufficient motivation to make all of the particular modifications to the method of Gormley to arrive at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-5, 7-9, 14, 21, and 24-30 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL P HAMMELL whose telephone number is (571)270-5919.  The examiner can normally be reached on Monday-Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Neil P Hammell/Primary Examiner, Art Unit 1636                                                                                                                                                                                                        
February 16, 2021